--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF CLAIMS




THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF CLAIMS (the “Agreement”),
entered into as of this 31st day of October, 2017 (the “Effective Date”), by and
between THE ALKALINE WATER COMPANY, INC., a Nevada corporation (“AWC”),
LIFEWATER INDUSTRIES, LLC, an Arizona limited liability company (“Lifewater”),
WRIGHT INVESTMENT GROUP, LLC, an Arizona limited liability company (“WIG”),
RICHARD WRIGHT, an individual (“Wright”), and DAVID GUARINO, an individual
(“Guarino”), all with a principal place of business located at 14646 N. Kierland
Blvd., Suite # 255, Scottsdale, Arizona 85254 (AWC,  Lifewater, WIG, Wright, and
Guarino shall be collectively referred to as the “Alkaline Parties”) and CHRIS
BROWN, an individual (“Brown”), and MCDOWELL 78, LLC, an Arizona limited
liability company (“McDowell”), all located at 4435 Alla Road, Unit 4, Marina
Del Ray, CA  90292 (Brown and McDowell shall be collectively referred to as the
“Brown Parties”).  The Alkaline Parties and the Brown Parties may be
collectively referred to hereinafter as the “Parties,” or individually as a
“Party.”


RECITALS


A.  WHEREAS, in mid 2017, McDowell and WIG initiated an AAA arbitration
proceeding against Steven Nickolas and the Nickolas Family Trust (collectively,
“Nickolas”) under Case Number 01-17-0003-7981 (the “Lifewater Arbitration”);


B. WHEREAS, the Brown Parties currently allege multiple claims and allegations
for breaches of various oral promises during the past five years against AWC,
Nickolas, Wright, WIG, Lifewater and WIN Investments, LLC (collectively, the
“Claims”);


C. WHEREAS, AWC and its subsidiaries, McDowell, and WIG have reached an
agreement in principal to resolve all outstanding claims with Nickolas and
entities affiliated with Nickolas pursuant to a separate Settlement Agreement
and Mutual Release (the “Settlement Agreement”);


D. WHEREAS, the Parties desire to resolve all of their disagreements pursuant to
the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
Parties agree as follows:


1. Simultaneous with the full execution of this Agreement by all Parties,
McDowell and WIG shall execute the Settlement Agreement;  which, among other
terms, provides for the dismissal of the Lifewater Arbitration.


2. As soon as commercially practicable after the full execution of this
Agreement and for no additional consideration, the following stock transfers
shall occur:  (a) Lifewater shall transfer the 169,572 shares of AWC common
stock it currently holds to McDowell’s designee, Qualified Development &
Management, LLC (hereinafter, “Qualified”);  (b) AWC shall issue 150,428 of its
newly issued common shares to Qualified;  and (c) Guarino, through shares he
received from a settlement with WIN Investments, LLC, shall transfer 50,000
common shares of AWC to Qualified (collectively, the “Stock Transfers”).


3. In exchange for the Stock Transfers and all other consideration provided
under this Agreement to the Alkaline Parties, and  the releases set forth in
Section 4 below and except as specifically carved out in the last sentence of
this Section 3, the Brown Parties hereby release, remise and forever discharge
the Alkaline Parties, WIN Investments, LLC, and their respective predecessors,
successors and assigns, parents, subsidiaries and affiliated corporations,
officers, directors, agents, attorneys, employees and representatives, past and
present, of any and all of such corporations, of and from any and all claims,
demands, causes of action, suits, debts, dues, duties, sums of money, accounts,
reckonings, covenants, contracts, agreements, promises, damages, judgments,
extents, executions, liabilities and obligations, both contingent and fixed,
known and unknown, of every kind and nature whatsoever in law or equity, or
otherwise, under local, state, or federal law, against any of them, including,
but not limited to, the Claims and claims under the Lifewater Arbitration, which
the Brown Parties or their  predecessors in interest, if any, ever had, now
have, or which it or its heirs, executors, administrators, successors, or
assigns hereafter can, shall, or may have, for, upon, or by reason of, any
matter, cause, or thing whatsoever, for acts and occurrences prior to and
including the Effective Date of this Agreement.  This includes all state,
federal, statutory, contractual, tort, extra contractual, actual damage,
punitive damage, consequential damage, statutory damage and any other type of
claim.  The Brown Parties specifically do not release any claims arising from
the breach of this Agreement.


4. In exchange for execution of the Settlement Agreement and the releases set
forth in Section 3 above, and the other consideration set forth in this
Agreement and except as specifically carved out in the last sentence of this
Section 4, the Alkaline Parties hereby release, remise and forever discharge the
Brown Parties and their respective predecessors, successors and assigns,
parents, subsidiaries and affiliated corporations, officers, directors,
attorneys, agents, employees and representatives, past and present, of any and
all of such corporations, of and from any and all claims, demands, causes of
action, suits, debts, dues, duties, sums of money, accounts, reckonings,
covenants, contracts, agreements, promises, damages, judgments, extents,
executions, liabilities and obligations, both contingent and fixed, known and
unknown, of every kind and nature whatsoever in law or equity, or otherwise,
under local, state, or federal law, against any of them, including, but not
limited to, claims under the Lifewater Arbitration,  which the Alkaline Parties
or their predecessors in interest, if any, ever had, now have, or which it or
its heirs, executors, administrators, successors, or assigns hereafter can,
shall, or may have, for, upon, or by reason of, any matter, cause, or thing
whatsoever, for acts and occurrences prior to and including the Effective Date
of this Agreement. This includes all state, federal, statutory, contractual,
tort, extra contractual, actual damage, punitive damage, consequential damage,
statutory damage and any other type of claim.  The Alkaline Parties specifically
do not release any claims arising from the breach of this Agreement.


5. With respect to the matters hereinabove released, each of the Parties
knowingly waives all its rights and protection, if any, under Section 1542 of
the Civil Code of the State of California, or any similar law of any state or
territory of the United States of America.  Section 1542 provides as follows:
 
 

--------------------------------------------------------------------------------





1542 General Release; Extent.  A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which, if known by him, must have materially affected his
settlement with the debtor.


6. The Parties represent that in entering this Agreement they have had an
opportunity to seek the advice of attorneys of their own choice, that they have
not relied on anything orally stated by the other party in their understanding
of this Agreement, and that the terms of this Agreement are fully understood and
voluntarily accepted by the Parties.  The Parties further represent that failure
to seek advice of an attorney of their choice was a voluntary choice on their
part.


7. This Agreement is not an admission of any wrongdoing and is not admissible
for any purpose other than to obtain relief for rights granted hereunder.


8. This Agreement shall be governed by, and construed and enforced in accordance
with, the law of Arizona, regardless of any conflict-of-law provisions to the
contrary.  Each party agrees that any litigation between the Parties shall be
commenced and maintained only in the courts located in Maricopa County, Arizona.


9. Each section, part, term and provision of this Agreement shall be considered
severable, and if, for any reason, any section, part, term or provision herein
is determined to be invalid and contrary to, or in conflict with, any existing
or future law or regulation of a court or agency having valid jurisdiction, such
shall not impair the operation or affect the remaining portions, sections,
parts, terms or provisions of this Agreement, and the latter shall continue to
be given full force and effect and bind the parties hereto; and said invalid
section, part, term or provision shall be deemed not to be a part of this
Agreement.


10. Each Party agrees that it will keep the terms of this Agreement, this
document, and all negotiations leading up to it confidential.


11. This Agreement, along with the exhibits,  sets forth the entire
understanding of the agreement between the Parties hereto.  This Agreement may
be modified or changed only in writing, signed by both Parties hereto.


12. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and taken together shall constitute one and the same
document.  Email (PDF) or facsimile signatures to this Agreement shall be deemed
originals for all purposes.
 
2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.





CHRIS BROWN
THE ALKALINE WATER COMPANY, INC., a Nevada corporation







By:        /s/ Chris Brown  
                                                       By:     /s/ Richard
Wright_________________
 Name:  Chris
Brown                                                           Name: Richard
Wright
Title:    An Individual                                                         
Title: CEO/President
Date:    10/31/17                                                               
 Date: 10/31/17





MCDOWELL 78, LLC, an Arizona limited
RICHARD WRIGHT, an individual

Liability company 







By: /s/ Chris
Brown                                                                      By:
/s/ Richard Wright_________________
 Name:  Chris Brown                                                      Name:
Richard Wright
Title:    Manager                                                            
Title: An Individual
Date:   10/31/17                                                           
Date: 10/31/17









WRIGHT INVESTMENT GROUP, LLC,
LIFEWATER INDUSTRIES, LLC, an

An Arizona limited liability company
Arizona limited liability company





By: /s/ Richard Wright                                     
                      By: /s/ Richard Wright
 Name: Richard Wright                                                   Name:
Richard Wright
Title:    Manager                                                             
Title:   Manager
Date:   10/31/17                                                            
Date:   10/31/17






DAVID GUARINO




By: /s/ David Guarino 
 Name:  David Guarino
Title:   An Individual 
Date:   10/31/17
 
3